 


110 HRES 300 EH: Commending the achievements of the Rutgers University women's basketball team and applauding the character and integrity of their student-athletes. 
U.S. House of Representatives
2007-04-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 300 
In the House of Representatives, U. S.,

April 18, 2007
 
RESOLUTION 
Commending the achievements of the Rutgers University women's basketball team and applauding the character and integrity of their student-athletes.  
 
 
Whereas under head coach C. Vivian Stringer the Rutgers University Scarlet Knights women’s basketball team finished their extraordinary 2006–2007 season with a 27–9 record; 
Whereas after losing four of their first six games the Lady Knights refused to give up and spent their Winter Break in the gym honing their skills and working to become a better team for the rest the season; 
Whereas on March 6, 2007, Rutgers upset top-seeded University of Connecticut for their first-ever Big East Championship title; 
Whereas the young women displayed great talent in their run to the Final Four of the women’s National Collegiate Athletic Association (NCAA) tournament; 
Whereas five freshmen played an integral role in the team’s march to the championship game;  
Whereas the Lady Knights showed enormous composure with tournament wins against teams playing in their home States; 
Whereas through hard work and determination this young team fought through improbable odds to reach the NCAA title game; 
Whereas the team was just the 3d number 4 seed in history to reach the championship; 
Whereas the Lady Knights made school history as the first athletic team from Rutgers to play for any national championship; 
Whereas during those 3 weeks, the Scarlet Knights brought excitement to the NCAA tournament and captured the hearts of basketball fans throughout New Jersey and across the Nation; 
Whereas Rutgers students, alumni, faculty, and staff, along with countless New Jerseyans are immensely proud of what the team accomplished this past season; 
Whereas the members of the team are excellent representatives of Rutgers University and of the State of New Jersey; 
Whereas these young women are outstanding individuals who are striving to reach lifetime goals both on and off the basketball court; 
Whereas the Lady Knights epitomize the term student-athlete with a combined B+ grade point average; 
Whereas by excelling in academics, music, and community service, Katie Adams, Matee Ajavon, Essence Carson, Dee Dee Jernigan, Rashidat Junaid, Myia McCurdy, Epiphanny Prince, Judith Brittany Ray, Kia Vaughn, and Heather Zurich are great role models for young women across the Nation; and 
Whereas the Lady Knights embody integrity, leadership and class: Now, therefore, be it 
 
That the House of Representatives— 
(1)commends the amazing performance of Rutgers University women’s basketball team in the NCAA tournament; and 
(2)expresses its admiration for the achievements and character of this team of remarkable young women; 
 
Lorraine C. Miller,Clerk.
